DETAILED ACTION	
In Applicant’s Response dated 11/5/2020, Applicant amended claims 1 to 18; and argued against all rejections previously set forth in the Office action dated 10/15/2020. 
	

Response to Argument
Applicant’s arguments were considered, but are moot in view of the new ground(s) of rejection.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With regard to claim 1 applicant claims the limitation “wherein the list of one or more available actions is not presented for subsequent data objects after said first data object is selected”. However later on applicant claims the limitation “obtaining a cargo comprising one or more elements wherein each one of said one or more elements is a data object that is selected by said user from said one or more data objects for each instance of a selection by said user, wherein said selection compress selecting one of said one or more available actions from said lift handle of said first data object.” This limitation seems to be conflicting with the prior limitation wherein the list of more available actions is not presented for subsequent data objects. Wherein based on ther second limitation, the user has to select one or more available actions for the one or more data objects even though the actions are not supposed to be available for the one or more data objects. 
Claims 8 and 15 contain the same limitations and rejected for the same reason. For the purposes of a compact prosecution the limitations will be interpreted as the actions are only displayed for the first objects but are still selectable for the additional objects. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 8, 9, 10, 12, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexanderson, Pub. No.: 2014/0304599, in view of Sihn, Pub. No.: 2015/0121281.
With regard to claim 1:
Alexanderson discloses a method for manipulating data objects in a user interface comprising: presenting one or more data objects in a graphical user interface (paragraph 20: “The exemplifying electronic device comprises a touch screen. The touch screen may be any type of screen, or display device, capable of detecting tactile input from a user. The electronic device 100 may display user interface objects (UlOs) on the touch screen.”); each one of said one or more data objects having a lift handle wherein a data object is a single item in said graphical user interface or a highlighted group of items in said graphical user interface (paragraph 23: “In FIG. 1A, the user slides his/her finger across the touch screen of the electronic device. As the user slides his/her finger across the touch screen, a hint is displayed. The hint may comprise a text, such as "press to pick up", in order to inform the user about that the first item 101 may be picked up by pressing the first item 101.”); presenting a list of one or more available actions for a data object when a user moves a pointer over the lift handle of said data object prior to selection of (paragraph 23: “In FIG. 1A, the user slides his/her finger across the touch screen of the electronic device. As the user slides his/her finger across the touch screen, a hint is displayed. The hint may comprise a text, such as "press to pick up", in order to inform the user about that the first item 101 may be picked up by pressing the first item 101.”); wherein said list of one or more available actions is presented only for a first data object to be selected by said user and is not presented for the subsequent data objects after sail first data object is selected (paragraph 23: “In FIG. 1A, the user slides his/her finger across the touch screen of the electronic device. As the user slides his/her finger across the touch screen, a hint is displayed. The hint may comprise a text, such as "press to pick up", in order to inform the user about that the first item 101 may be picked up by pressing the first item 101.”);  obtaining a cargo comprising one or more elements, wherein each one of said one or more elements is a data object that is selected by said user from said  one or more data objects for each instance of a selection by said user (paragraph 25: “In FIG. 1C, the electronic device 100 displays a hint in response to that the user taps, by means of a first tap, the touch screen. The hint indicates, or shows, the first item 101 that was picked as described with reference to FIG. 1B. Hence, the user is reminded about what item he/she has picked up. Expressed differently, the user is reminded about what item has been stuck to the finger. FIG. 1C may show that the user slides his/her finger across the screen while the hint is displayed. The hint may follow the position indicated by the finger, i.e. the display, or showing, of the hint is continuously moved and the position thereof is updated.”), wherein said selection comprises selecting one of said one or more (paragraph 24 and 25: “In FIG. 1B, the electronic device 100 detects a first press on the touch screen when the user presses the first item 101. In some examples, the first item 101 shrinks to indicate that the first item 101 has been picked by the user. Metaphorically speaking, the first item 101 sticks to for example the finger of the user. The finger may of course be replaced by any other pointing device, such as a pen or the like. In FIG. 1C, the electronic device 100 displays a hint in response to that the user taps, by means of a first tap, the touch screen. The hint indicates, or shows, the first item 101 that was picked as described with reference to FIG. 1B. Hence, the user is reminded about what item he/she has picked up. Expressed differently, the user is reminded about what item has been stuck to the finger. FIG. 1C may show that the user slides his/her finger across the screen while the hint is displayed. The hint may follow the position indicated by the finger, i.e. the display, or showing, of the hint is continuously moved and the position thereof is updated. ”); presenting a graphical representation of a carrier, said carrier configured to show a cargo manifest comprising information on said one or more elements of said cargo (paragraph 25 and 26: “In FIG. 1C, the electronic device 100 displays a hint in response to that the user taps, by means of a first tap, the touch screen. The hint indicates, or shows, the first item 101 that was picked as described with reference to FIG. 1B. Hence, the user is reminded about what item he/she has picked up. Expressed differently, the user is reminded about what item has been stuck to the finger. FIG. 1C may show that the user slides his/her finger across the screen while the hint is displayed. The hint may follow the position indicated by the finger, i.e. the display, or showing, of the hint is continuously moved and the position thereof is updated. In FIG. 1D, the electronic device 100 displays a hint. The hint may show a text, such as "press to drop" for indicating to the user that the user may press the touch screen to drop the first item 101. The hint in FIG. 1C has informed the user about that the first item 101 was picked in case this has been forgotten by the user. The first item 101 may be comprised in the clipboard memory of the electronic device.”); and performing a drop action on said cargo when said user moves said pointer to a drop zone and selects said drop zone, wherein said drop action is based on said selected one of said one or more available actions (paragraph 26 and 27: “In FIG. 1D, the electronic device 100 displays a hint. The hint may show a text, such as "press to drop" for indicating to the user that the user may press the touch screen to drop the first item 101. The hint in FIG. 1C has informed the user about that the first item 101 was picked in case this has been forgotten by the user. The first item 101 may be comprised in the clipboard memory of the electronic device. In FIG. 1E, the electronic device 100 detects a second press at the touch screen at a location where the first item 101 may be dropped. For example, if the first item 101 is a file the location may be a folder in which case the file is copied or moved to said folder. In case the location is occupied by an application icon representing a program, installed in the electronic device, the electronic device opens the file while using the program. Needless to say, the electronic device checks that the program and the file are compatible, i.e. that it is possible, and makes sense, to use the program for opening the file.
”). 
	Alexanderson does not disclose the aspect wherein each one of said one or more data objects having a lift handle that is always visible.
	However Sihn discloses the aspect wherein each one of said one or more data objects having a lift handle that is always visible (paragraph 36: “Otherwise, when a detail open indicator 211 for a specific application program is selected among one or more elements of notification information included in the notification list 207, the electronic device may display summary information for each notification and a detail close indicator for the specific application program. Here, the summary information for each notification refers to the summary information for the received message or the generated event, and the detail close indicator refers to an indicator making a request for closing of the display for the summary information for each notification corresponding to the received message or the generated event related to the specific application program.”), and wherein the list of one or more available actions (paragraph 39: “Otherwise, when one element of summary information is selected among summary information for each notification for a specific application program by the user, the electronic device may execute the specific application program, and then display data corresponding to the selected summary information. For example, when one element of summary information is selected among summary information for each notification corresponding to Gmail in the screen 215, the electronic device may execute the Gmail application, and then display an email corresponding to the selected summary information as depicted in the screen 223.”) is not presented for the subsequent data objects after said first data object is selected (paragraph 37 and 38: “For example, when the detail open indicator 211 for Gmail is selected in the screen 205, the electronic device may display an icon and the number of notifications 217 of Gmail, a detail close indicator 219, and summary information 221 corresponding to a plurality of received emails related to Gmail as depicted in the screen 215. Further, when a detail close indicator 219 for a specific application program is selected by the user, the electronic device may display notification information for each specific application program without displaying summary information for each notification for the application program. For example, when the detail close indicator 219 corresponding to Gmail is selected as depicted in the screen 215, the electronic device may display notification information for each application program again as depicted in the screen 205.”), It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Sihn to Alexanderson so the user can always see the handle to help new user makes the correct inputs where the user can see the handle and know where to select the handle. 


With regard to claims 2 and 9 and 16:
Alexanderson and Sihn disclose The method of claim 1, wherein said drop action comprises one of cancelling, moving, copying, attaching, detaching, merging, (Alexanderson paragraph 26 and 27: “In FIG. 1D, the electronic device 100 displays a hint. The hint may show a text, such as "press to drop" for indicating to the user that the user may press the touch screen to drop the first item 101. The hint in FIG. 1C has informed the user about that the first item 101 was picked in case this has been forgotten by the user. The first item 101 may be comprised in the clipboard memory of the electronic device. In FIG. 1E, the electronic device 100 detects a second press at the touch screen at a location where the first item 101 may be dropped. For example, if the first item 101 is a file the location may be a folder in which case the file is copied or moved to said folder. In case the location is occupied by an application icon representing a program, installed in the electronic device, the electronic device opens the file while using the program. Needless to say, the electronic device checks that the program and the file are compatible, i.e. that it is possible, and makes sense, to use the program for opening the file.”). 
. 

With regard to claims 3 and 10:
Alexanderson and Sihn disclose The method of claim 1, wherein at least one of said one or more data objects is a file object (Alexanderson paragraph 19: “FIG. 1A-1I show schematic block diagrams of an exemplifying electronic device in different situations such as when the user picks up a first item 101, drops the item 101, adds a second item 102 and selects one out of these two items for managing thereof. As an example, the first item 101 may be a file, a music track, a portion of text, an image file or the like. Generally, the first item 101 indicates user content. The user content may for example be downloaded, created or edited by the user.”). 


With regard to claim 8:
Alexanderson disclose A method for manipulating data objects on a user interface comprising: presenting a plurality of data objects in a graphical user interface (paragraph 20: “The exemplifying electronic device comprises a touch screen. The touch screen may be any type of screen, or display device, capable of detecting tactile input from a user. The electronic device 100 may display user interface objects (UlOs) on the touch screen.”); each one of said plurality of data objects having a lift handle, wherein a data object is a single item in said graphical user interface or a highlighted group of items in said graphical user interface (paragraph 23: “In FIG. 1A, the user slides his/her finger across the touch screen of the electronic device. As the user slides his/her finger across the touch screen, a hint is displayed. The hint may comprise a text, such as "press to pick up", in order to inform the user about that the first item 101 may be picked up by pressing the first item 101.”);: presenting a list of one or more available actions for a data object when a user moves a pointer over the lift handle of said data object prior to selection of a data object (paragraph 23: “In FIG. 1A, the user slides his/her finger across the touch screen of the electronic device. As the user slides his/her finger across the touch screen, a hint is displayed. The hint may comprise a text, such as "press to pick up", in order to inform the user about that the first item 101 may be picked up by pressing the first item 101.”); obtaining a first element for a cargo comprising a first data object selected by the user when said user selects an action from said one or more available actions using said pointer (paragraph 25: “In FIG. 1C, the electronic device 100 displays a hint in response to that the user taps, by means of a first tap, the touch screen. The hint indicates, or shows, the first item 101 that was picked as described with reference to FIG. 1B. Hence, the user is reminded about what item he/she has picked up. Expressed differently, the user is reminded about what item has been stuck to the finger. FIG. 1C may show that the user slides his/her finger across the screen while the hint is displayed. The hint may follow the position indicated by the finger, i.e. the display, or showing, of the hint is continuously moved and the position thereof is updated.”); presenting a graphical representation of a carrier, wherein said carrier is attached to said pointer (paragraph 25: “In FIG. 1C, the electronic device 100 displays a hint in response to that the user taps, by means of a first tap, the touch screen. The hint indicates, or shows, the first item 101 that was picked as described with reference to FIG. 1B. Hence, the user is reminded about what item he/she has picked up. Expressed differently, the user is reminded about what item has been stuck to the finger. FIG. 1C may show that the user slides his/her finger across the screen while the hint is displayed. The hint may follow the position indicated by the finger, i.e. the display, or showing, of the hint is continuously moved and the position thereof is updated.”), wherein said carrier is configured to show a cargo (paragraph 25 and 26: “In FIG. 1C, the electronic device 100 displays a hint in response to that the user taps, by means of a first tap, the touch screen. The hint indicates, or shows, the first item 101 that was picked as described with reference to FIG. 1B. Hence, the user is reminded about what item he/she has picked up. Expressed differently, the user is reminded about what item has been stuck to the finger. FIG. 1C may show that the user slides his/her finger across the screen while the hint is displayed. The hint may follow the position indicated by the finger, i.e. the display, or showing, of the hint is continuously moved and the position thereof is updated. In FIG. 1D, the electronic device 100 displays a hint. The hint may show a text, such as "press to drop" for indicating to the user that the user may press the touch screen to drop the first item 101. The hint in FIG. 1C has informed the user about that the first item 101 was picked in case this has been forgotten by the user. The first item 101 may be comprised in the clipboard memory of the electronic device.”); obtaining one or more additional elements for said cargo, wherein said one or more additional elements comprises subsequent data objects selected by said user from said plurality of objects when said user selects said lift handle of additional ones of said plurality of data objects using said pointer wherein said list of one or more available actions is not available for said subsequent data objects(paragraph 29 and 30: “In FIG. 1F, an addition of a second item 102 is illustrated. Typically, the action illustrated in FIG. 1F may be performed after the situation shown in FIG. 10, in which situation the electronic device 100 initially has pick up a first item 101. In more detail, the user has instructed, via the touch screen, the electronic device to pick up the first item 101 as in FIG. 1B. FIG. 1F shows that the electronic device 100 detects a third press at the second item 102. Since the electronic device detects that the first item 101 can not be dropped at the second item 102, the electronic device 100 picks up the second item 102 as well in response to the third press. Now, the electronic device 100 has picked two items, i.e. the first and second items 101, 102. Again, a hint may be displayed as shown in FIG. 1G. The hint may show the contents of the clipboard memory, i.e. in this example the first and second items 101, 102. In FIG. 1G, the electronic device 100 displays a hint showing the first and second items 101, 102 which previously have been picked by the user. The hint may be displayed in response to that the electronic device 100 detects a second tap on the touch screen. It may be that the hint is only displayed when a location of the second tap is suitable for dropping. This action is similar to the action shown in FIG. 10. However, it is preferred that the hint in FIG. 1G is not continuously moved. Generally, FIG. 1H illustrates that the electronic device displays a hint in response to the third press, whereby the user is able to press one item out of the first and second items 101, 102, which item is to be dropped. ”);, updating said graphical representation of said carrier to show said cargo manifest further comprises information on said  subsequent data objects (paragraph 29 and 30: “In FIG. 1F, an addition of a second item 102 is illustrated. Typically, the action illustrated in FIG. 1F may be performed after the situation shown in FIG. 10, in which situation the electronic device 100 initially has pick up a first item 101. In more detail, the user has instructed, via the touch screen, the electronic device to pick up the first item 101 as in FIG. 1B. FIG. 1F shows that the electronic device 100 detects a third press at the second item 102. Since the electronic device detects that the first item 101 can not be dropped at the second item 102, the electronic device 100 picks up the second item 102 as well in response to the third press. Now, the electronic device 100 has picked two items, i.e. the first and second items 101, 102. Again, a hint may be displayed as shown in FIG. 1G. The hint may show the contents of the clipboard memory, i.e. in this example the first and second items 101, 102. In FIG. 1G, the electronic device 100 displays a hint showing the first and second items 101, 102 which previously have been picked by the user. The hint may be displayed in response to that the electronic device 100 detects a second tap on the touch screen. It may be that the hint is only displayed when a location of the second tap is suitable for dropping. This action is similar to the action shown in FIG. 10. However, it is preferred that the hint in FIG. 1G is not continuously moved. Generally, FIG. 1H illustrates that the electronic device displays a hint in response to the third press, whereby the user is able to press one item out of the first and second items 101, 102, which item is to be dropped. ”); and performing a drop action on said updated cargo when said user moves said pointer to a drop zone and selects said drop zone, wherein said drop action is based on said selected action (paragraph 26 and 27: “In FIG. 1D, the electronic device 100 displays a hint. The hint may show a text, such as "press to drop" for indicating to the user that the user may press the touch screen to drop the first item 101. The hint in FIG. 1C has informed the user about that the first item 101 was picked in case this has been forgotten by the user. The first item 101 may be comprised in the clipboard memory of the electronic device. In FIG. 1E, the electronic device 100 detects a second press at the touch screen at a location where the first item 101 may be dropped. For example, if the first item 101 is a file the location may be a folder in which case the file is copied or moved to said folder. In case the location is occupied by an application icon representing a program, installed in the electronic device, the electronic device opens the file while using the program. Needless to say, the electronic device checks that the program and the file are compatible, i.e. that it is possible, and makes sense, to use the program for opening the file.”).
Alexanderson does not disclose the aspect wherein each one of said plurality of data objects having a lift handle that is always visible.
However Sihn discloses the aspect wherein each one of said plurality of data objects having a lift handle that is always visible (paragraph 36: “Otherwise, when a detail open indicator 211 for a specific application program is selected among one or more elements of notification information included in the notification list 207, the electronic device may display summary information for each notification and a detail close indicator for the specific application program. Here, the summary information for each notification refers to the summary information for the received message or the generated event, and the detail close indicator refers to an indicator making a request for closing of the display for the summary information for each notification corresponding to the received message or the generated event related to the specific application program.”), wherein said list of one or more available actions is not available for said subsequent data objects (paragraph 39: “Otherwise, when one element of summary information is selected among summary information for each notification for a specific application program by the user, the electronic device may execute the specific application program, and then display data corresponding to the selected summary information. For example, when one element of summary information is selected among summary information for each notification corresponding to Gmail in the screen 215, the electronic device may execute the Gmail application, and then display an email corresponding to the selected summary information as depicted in the screen 223.”).It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Sihn to Alexanderson so the user can always see the handle to help new user makes the correct inputs where the user can see the handle and know where to select the handle. 

With regard to claim 12:
Alexanderson and Sihn disclose the method of claim 8, wherein said lift handle is a selection in a graphical representation (paragraph 23: “In FIG. 1A, the user slides his/her finger across the touch screen of the electronic device. As the user slides his/her finger across the touch screen, a hint is displayed. The hint may comprise a text, such as "press to pick up", in order to inform the user about that the first item 101 may be picked up by pressing the first item 101.”). 

Claim 15 is rejected for the same reason as claim 1. 



Claims 4 and 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexanderson, in view of Sihn and further in view of Kim, Pub. No.: 2015/0019997A1. 
With regard to claims 4 and 11 and 17:
Alexanderson and Sihn does not disclose the method of claim 1, wherein at least one of said one or more data objects is a highlighted portion in a data file.
However Kim discloses the aspect wherein at least one of said one or more data objects is a highlighted portion in a data file. (fig. 4, paragraph 48: “At operation 303, the controller 110 may detect selection of the text through the touch panel 131. As illustrated on a screen <412> of FIG. 4A, if selection of the text `Gymboree` is detected, at operation 305, the controller 110 may display a tray 400 on a partial region of the contents screen displayed on the display panel 132. The tray 400 is a region set in order to collect, display the selected text. In this embodiment, if the user drags and moves the selected text to the tray 400 as illustrated in reference numeral 402 on a screen <413> of FIG. 4B at operation 307, the controller 110 may detect that the selected text `Gymboree` is moved to the tray 400. That is, if a drag occurs as illustrated in reference numeral 402 on the screen <413> of FIG. 4B, the controller 110 may detect that the selected text `Gymboree` is moved to the tray 400 through the touch panel 131.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Kim to Alexanderson and Sihn so the user would be informed of the selected object and not make a mistake of moving the wrong data object.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexanderson, in view of Sihn and further in view of Beykpour et al., Pub. No.: 2012/0054674A1. 
With regard to claim 5:
Alexanderson and Sihn does not disclose the method of claim 1, wherein said lift handle is an icon attached to a data object. 
However Beykpour discloses aspect wherein said lift handle is an icon attached to a data object. (paragraphs 49 and 50: “FIGS. 2D-2F illustrate exemplary screenshots 240, 250, and 260 for undocking the window 154 of FIGS. 2A-2C from the right edge 172 of the display area. FIG. 2D illustrates two options for providing a window undocking input that indicates a request to undock the window 154 from the predefined docking point 172 to return the window 154 to its initial position. One option to undock the window 154 from the predefined docking point 172 is to activate the undocking button 203 that appears on the window 154 once it is docked. The undocking button 203 can be activated by, for example, providing a haptic input at the location of the undocking button 203 on a touch screen display or by clicking on the undocking button 203 using the mouse pointer of a mouse. ”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Beykpour to Alexanderson and Sihn so the user is informed that additional functions available with regard to data object.  

Claims 6 and 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexanderson, in view of Sihn and further in view of Gunn Pub. No.; 2015/0363062A1. 
With regard to claims 6 and 13 and 18: 
Alexanderson and Sihn do not disclose the method of claim 1, wherein said lift handle is highlighted when selected by said user.
However Gunn discloses the aspect wherein said lift handle is highlighted when selected by said user (paragraph 38 fig. 5: “In the illustrated example, a user interface action in the form of a selection input 540 is made within the boundaries of one of the item icons 530. The selection input 540 is operable to cause the selected one of the item icons 530 to be added to a floating file collection, as will be explained herein. As such, the manner in which the input is made can be selected such that it is distinct from other forms of user inputs that can be made with respect to the item icons 530 or other user-operable interface elements that are incorporated in the child folder interface screen 500. As one example, the selection input 540 can be a tap or a click. As another example, the selection input 540 can be a press-and-hold gesture. As another example a separate interface button (not shown) can be incorporated in the child folder interface screen 500, and when operated by the user, a selection mode is entered in which selection inputs such as clicks or taps then cause objects to be added to a floating file collection.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Gunn to Alexanderson and Sihn so the user is informed about which item is selected and can make more informed decision. 


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexanderson, in view of Sihn and further in view of Deleuran et al., Pub. No.: 2015/0161717A1. 
With regard to claim 7 and 14:
Alexanderson and Sihn do not discloses the method of claim 1, wherein said drop zone is highlighted when said pointer is placed over said drop zone.
However Deleuran discloses the aspect wherein said drop zone is highlighted when said pointer is placed over said drop zone. (paragraph 108: “In accordance with one embodiment, acquiring an item is performed by simply touching and dragging the corresponding graphical representation 510, 520, 570, 575, 576 to the acquisition area 530, thereby mimicking real life shopping. As has been discussed above, when graphical representation 510, 520, 570, 575, 576 is touched a copy is generated. The copy is then dragged to the acquisition area 530 thereby avoiding holes in the item presentation list 510, 520 displayed. When the graphical representation 510, 520, 570, 575, 576 is dragged, the acquisition area 530 may be highlighted to indicate that it is a droppable area. When the graphical representation 510, 520, 570, 575, 576 is above the droppable acquisition area 530, the acquisition area 530 may be highlighted in a different manner indicating that it can be dropped there. When dropped on the acquisition area 530 the graphical representation 510, 520, 570, 575, 576 is animated into its place in the acquisition area 530.”). It would have being obvious to one of ordinary 


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thakur, Pub. NO.; 20140359478, published on Dec. 4, 2014, discloses a method for dragging user interface elements to a move cart and move to different locations.

Hintermeister.: Pub.: No.: 2007/0226650A1, published on Dec. 4, 207, discloses the aspect of highlighting selected menu handle for moving objects. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DI XIAO/Primary Examiner, Art Unit 2179